United States Securities and Exchange Commission Washington, D.C.20549 Form 10-Q {X}Quarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Quarter Ended June 30, 2009 {}Transition Report Under Section 13 or 15(d) of the Exchange Act for the transition period from to Commission File Number 001-12565 Champion Communication Services, Inc. (Exact name of small business issuer as specified in its charter) Delaware 76-0448005 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification
